 
 
STOCK PURCHASE AGREEMENT


dated


March 9, 2006



between
 
SAMSON INVESTMENT COMPANY
 
and



GENERAL ELECTRIC COMPANY










 
 

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT




AGREEMENT dated March 9, 2006, between GENERAL ELECTRIC COMPANY, a New York
corporation ("Seller"), and SAMSON INVESTMENT COMPANY, a Nevada corporation, and
or its permitted assigns ("Buyer")




W I T N E S S E T H :


WHEREAS, Seller is the owner of 20,000 shares (the "Shares") of common stock,
$10 par value (the "Common Stock"), of SPRINGER MINING COMPANY, a Nevada
corporation (the "Company"), constituting one hundred (100%) percent of the
issued and outstanding capital stock of the Company;


WHEREAS, Buyer desires to purchase the Shares from Seller, and Seller desires to
sell the Shares to Buyer, upon the terms and subject to the conditions
hereinafter set forth;


NOW, THEREFORE, the parties hereto agree as follows:




ARTICLE I
DEFINITIONS


1.01. Definitions. (a) The following terms, as used herein, have the following
meanings:


"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with such other Person;
provided that the Company shall not be considered an Affiliate of Seller.


“Assets” means the assets of the Company, which for purposes of clarification
are those assets located on the Property (as defined below).


"Balance Sheet" means the consolidated balance sheet of the Company as of
December 31, 2005. .


"Balance Sheet Date" means December 31, 2005.


"Base Stockholder's Equity" means $200,000.


"CERCLA" means the Comprehensive Environmental Responses, Compensation and
Liability Act of 1980, as amended.


 
 

--------------------------------------------------------------------------------

 
"Closing Balance Sheet" means a consolidated balance sheet of the Company as at
the close of business on the Closing Date, together with the notes thereto.


"Closing Date" means the date of the Closing.
 
"Environmental Laws" means federal, state and local laws and regulations,
judgments, orders and permits governing safety and health and the protection of
the environment, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq., as amended
(CERCLA), the Resource Conservation and Recovery Act, as amended 42 U.S.C. 6901
et seq., the Clean Water Act, 33 U.S.C. 1251 et seq., the Clean Air Act, 42
U.S.C. 7401 et seq., the Toxic Substance Control Act, 15 U.S.C. 2601 et seq.,
and the Safe Drinking Water Act, 42 U.S.C. 300f through 300j.


"Hazardous Substances" means any substance which is toxic, ignitable, reactive,
or corrosive or which otherwise is regulated by or under “Environmental Laws,
and includes any and all materials or substances that are defined as “hazardous
waste”, “extremely hazardous waste” or a “hazardous substance” pursuant to
state, federal or local law, and includes asbestos, polychlorinated biphenyls
(“PCBs”), petroleum products.


"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.


"Material Adverse Change" means a material adverse change in the business,
assets, condition (financial or otherwise), result of operations of the Company.


"Material Adverse Effect" means a material adverse effect on the condition
(financial or otherwise), business, assets, results or operations of the
Company.


"1934 Act" means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“Property” means all real property listed in Exhibit A to this Agreement.
 
"Person" means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.


“Reclamation Plan” means the work set forth in the JBR Environmental
Consultant’s report attached hereto as Exhibit B


"Subsidiary" means any entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are owned directly or indirectly by
the Company.




 
2

--------------------------------------------------------------------------------

 


ARTICLE II


PURCHASE AND SALE


2.01. Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, the Shares at the Closing. The price for the Shares (the "Purchase
Price") is Three Million Dollars ($3,000,000.00) in readily available funds..
The Purchase Price shall be paid as provided in Section 2.02.


2.02. Closing. The closing (the "Closing") of the purchase and sale of the
Shares hereunder shall take place at the offices of the Samson Investment
Company, or such other place as agreed to by the parties, as soon as possible,
but in no event later than March 31, 2006, or at such other time or place as
Buyer and Seller may agree. At the Closing,


(a) Buyer shall deliver to Seller


(i) a certified or official bank check payable to the order of Seller, or wire
transfer to the Sellers account, in the amount of $ 3,000,000.00 in immediately
available funds;


(ii) a performance bond in a form acceptable to Seller in the amount of seven
hundred and fifty thousand ($750,000) dollars, or such other adjusted amount as
provided for pursuant to paragraph 9.08 of this Agreement, to guarantee the
reclamation obligations of the Buyer pursuant to this Agreement.


(b) Seller shall deliver to Buyer


(i) certificates for the Shares duly endorsed or accompanied by stock powers
duly endorsed in blank.


(ii) independently audited financial statements for the Company, performed by
KPMG LLP, for the period January 2003 through December 2005.


 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Buyer that:


3.01. Corporate Existence and Power. Each of Seller and the Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted. The Company is duly qualified and is
in good standing in the State of Nevada. Seller has heretofore delivered to
Buyer true and complete copies of the certificate of incorporation and bylaws of
Seller and the Company as currently in effect.


3.02. Corporate Authorization. The execution, delivery and performance by Seller
of this Agreement and the consummation by Seller of the transactions
contemplated hereby are within Seller's corporate powers and have been duly
authorized by all necessary corporate action on the part of Seller. This
Agreement constitutes a valid and binding agreement of Seller.


3.03. Governmental Authorization; Consents. (a) The execution, delivery and
performance by Seller of this Agreement requires no action by or in respect of,
or filing with, any governmental body, agency, official or authority.


(b) No consent, approval, waiver or other action by any Person (other than any
governmental body, agency, official or authority referred to in (a) above under
any contract, agreement, indenture, lease, instrument or other document to which
Seller or the Company is a party or by which any of them is bound) is required
or necessary for the execution, delivery and performance of this Agreement by
Seller or the consummation of the transactions contemplated hereby.


3.04. Non-Contravention. The execution, delivery and performance by Seller of
this Agreement do not and will not (i) contravene or conflict with the
certificate of incorporation or bylaws of Seller or the Company, (ii) assuming
compliance with the matters referred to in Section 3.03(a), contravene or
conflict with or constitute a violation of any provision of any law, regulation,
judgment, injunction, order or decree binding upon or applicable to Seller or
the Company; (iii) constitute a default under or give rise to any right of
termination, cancellation or acceleration of any right or obligation of the
Company or to a loss of any benefit to which Seller or the Company is entitled
under any provision of any agreement, contract or other instrument binding upon
Seller, the Company or any license, franchise, permit or other similar
authorization held by Seller, the Company or (iv) result in the creation or
imposition of any Lien on any asset of Seller, the Company.


 
4

--------------------------------------------------------------------------------

 
3.05. Capitalization. The authorized capital stock of the Company consists of
20,000 shares of common stock. There are no outstanding obligations of the
Company to issue or deliver or to repurchase, redeem or otherwise acquire any
Company Securities. Seller is and will be at the Closing the record and
beneficial owner of the Shares, free and clear of any Lien whatsoever, and will
transfer and deliver to Buyer at the Closing valid title to the Shares free and
clear of any Lien.


3.06. Subsidiaries. There are no Subsidiaries.


3.07. Financial Statements. The financial statements of the Company previously
delivered to Buyer and attached hereto as Exhibit C fairly present, in
conformity with generally accepted accounting principles applied on a consistent
basis (except as may be indicated in the notes thereto), the consolidated
financial position of the Company as of the dates thereof and their consolidated
results of operations and cash flows for the period 2001 through 2005.


3.08. Absence of Certain Changes. Since the Balance Sheet Date, the Company has
conducted its businesses in the ordinary course consistent with past practices
and there has not been:


(a) any Material Adverse Change;


(b) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company, or any
repurchase, redemption or other acquisition by the Company of any outstanding
shares of capital stock or other securities of, or other ownership interests in,
the Company;


(c) any amendment of any material term of any outstanding security of the
Company;


(d) any incurrence, assumption or guarantee by the Company of any indebtedness
for borrowed money;


(e) any creation or assumption by the Company of any Lien on any material asset
other than in the ordinary course of business consistent with past practices;


(f) any making of any loan, advance or capital contributions to or investment in
any Person;


(g) any damage, destruction or other casualty loss (whether or not covered by
insurance) affecting the business or assets of the Company which, individually
or in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect;


 
5

--------------------------------------------------------------------------------

 
(h) any transaction or commitment made, or any contract or agreement entered
into, by the Company relating to its assets or business (including the
acquisition or disposition of any assets) or any relinquishment by the Company
of any contract or other right, in either case, material to the Company taken as
a whole, other than transactions and commitments in the ordinary course of
business consistent with past practices and those contemplated by this
Agreement;


3.09. Assets. 


(a) The Company has good and marketable title to, or in the case of leased
property have valid leasehold interests in the Assets (whether real or personal,
tangible or intangible) , except for the Assets sold after the date of this
Agreement in the ordinary course of business consistent with past practices.
None of the Assets is subject to any Liens, except:


(i) Liens disclosed on the Balance Sheet;


(ii) Liens for taxes not yet due or being contested in good faith (and for which
adequate accruals or reserves have been established on the Balance Sheet); or


(iii)  Liens which do not materially detract from the value of such property or
assets as now used, or materially interfere with any present or intended use of
such property of assets.


(b) There are no developments affecting any the Assets pending or, to the
knowledge of Seller threatened, which might materially detract from the value of
such property of assets, materially interfere with any present or intended use
of any such property or assets or materially adversely affect the marketability
of such properties or assets.


(c) Any use by the Company notwithstanding, the Company has no right or interest
in any trademark, trade name, invention, patent, patent application, trade
secret, know how, copy right, copyright registration, or any other kind of
proprietary intellectual property right that is owned, licensed, used or held
for use by Seller. 


3.10. No Undisclosed Material Liabilities. There are no liabilities of the
Company of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability, other than:


(i) liabilities disclosed or provided for in the Balance Sheet; and


 
6

--------------------------------------------------------------------------------

 
(ii) liabilities incurred in the ordinary course of business consistent with
past practice since the Balance Sheet Date, which in the aggregate are not
material to the Company, taken as a whole.


(iii) liabilities for environmental and reclamation obligations of the Company.


3.11. Litigation. There is no action, suit, investigation or proceeding (or any
basis therefor) pending against, or to the knowledge of Seller threatened
against or affecting, Seller, the Company or any of their respective properties
before any court or arbitrator or any governmental body, agency, official or
authority which, if determined or resolved adversely to the Company in
accordance with the plaintiff's demands, would reasonably be expected to have a
Material Adverse Effect or which in any manner challenges or seeks to prevent,
enjoin, alter or materially delay the transactions contemplated hereby.


3.12. Material Contracts. (a) Except for agreements, contracts, plans, leases,
arrangements or commitments disclosed in any Schedule to this Agreement, the
Company is not a party to or subject to:


(i) any lease providing for annual rentals of $100,000 or more;


(ii) any contract for the purchase of materials, supplies, goods, services,
equipment or other assets providing for annual payments by the Company of
$100,000 or more;



   
(iii) any sales, distribution or other similar agreement providing for the sale
by the Company of materials, supplies, goods, services, equipment or other
assets that provides for annual payments to the Company of $100,000 or more;

   
(iv) any partnership, joint venture or other similar contract arrangement or
agreement;




   
(v) any contract relating to indebtedness for borrowed money or the deferred
purchase price of property (whether incurred, assumed, guaranteed or secured by
any asset), except contracts relating to indebtedness incurred in the ordinary
course of business in an amount not exceeding $100,000;




   
(vi) any license agreement, franchise agreement or agreement in respect of
similar rights granted to or held by the Company;




   
(vii) any agency, dealer, sales representative or other similar agreement;




   
(viii) any contract or other document that substantially limits the freedom of
the Company to compete in any line of business or with any Person or in any area
or which would so limit the freedom of the Company after the Closing Date; or




   
(ix) any other contract or commitment not made in the ordinary course of
business that is material to the Company taken as a whole.



 
7

--------------------------------------------------------------------------------

 
(b) Each agreement, contract, plan, lease, arrangement and commitment disclosed
in any Schedule to this Agreement or required to be disclosed pursuant to
Section 3.12(a) is a valid and binding agreement of the Company and is in full
force and effect, and the Company, to the knowledge of Seller, or any other
party thereto is in default in any material respect under the terms of any such
agreement, contract, plan, lease, arrangement or commitment.


3.13. [INTENTIONALLY DELETED]


3.14. Compliance with Laws; No Defaults. Except for Environmental Laws,
compliance with which Seller makes no representation or warranty, express or
implied, the Company is not in violation of, any applicable provisions of any
laws, statutes, ordinances or regulations except for violations that have not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


(b) The Company is not in default under, and no condition exists that with
notice or lapse of time or both would constitute a default under, (i) any
mortgage, loan agreement, indenture or evidence of indebtedness for borrowed
money to which the Company is a party or by which the Company or any material
amount of their assets is bound or (ii) any judgment, order or injunction of any
court, arbitrator or governmental body, agency, official or authority which
defaults or potential defaults individually or in the aggregate would reasonably
be expected to have a Material Adverse Effect.


3.15. [INTENTIONALLY DELETED]


3.16. [INTENTIONALLY DELETED]


3.17. Employees. There are no employees of the Company.


3.18. [INTENTIONALLY DELETED]


3.19. [INTENTIONALLY DELETED]


3.20 [INTENTIONALLY DELETED]


3.21 [INTENTIONALLY DELETED]


3.22. Representations. The representations and warranties of Seller contained in
this Agreement, disregarding all qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect, are true and correct with
only such exceptions as would not in the aggregate reasonably be expected to
have a Material Adverse Effect. These representations shall survive for twelve
(12) months following the Closing Date.


 
8

--------------------------------------------------------------------------------

 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller that:


4.01. Organization and Existence. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of Nevada and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.


4.02. Corporate Authorization. The execution, delivery and performance by Buyer
of this Agreement and the consummation by Buyer of the transactions contemplated
hereby are within the corporate powers of Buyer and have been duly authorized by
all necessary corporate action on the part of Buyer. This Agreement constitutes
a valid and binding agreement of Buyer.


4.03. Governmental Authorization. The execution, delivery and performance by
Buyer of this Agreement require no action by or in respect of, or filing with,
any governmental body, agency, official or authority other than compliance with
any applicable requirements of the 1934 Act.


4.04. Non-Contravention. The execution, delivery and performance by Buyer of
this Agreement do not and will not (i) contravene or conflict with the
certificate of incorporation or bylaws of Buyer or (ii) assuming compliance with
the matters referred to in Section 4.03, contravene or conflict with any
provision of any law, regulation, judgment, injunction, order or decree binding
upon Buyer.


4.05. Finders' Fees. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Buyer who might be entitled to any fee or commission from Seller or any of its
Affiliates upon consummation of the transactions contemplated by this Agreement.


4.06. Financing. Buyer has sufficient funds available to purchase the Stock.
 
4.08. Litigation. There is no action, suit, investigation or proceeding pending
against, or to the knowledge of Buyer threatened against or affecting, Buyer
before any court or arbitrator or any governmental body, agency or official
which in any matter challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated hereby.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE V


COVENANTS OF SELLER


Seller agrees that:


5.01. Conduct of the Company. From the date hereof until the Closing Date,
Seller shall cause the Company to conduct its businesses in the ordinary course
consistent with past practice and to use their best efforts to preserve intact
their business organizations and relationships with third parties and to keep
available the services of their present officers and employees. Without limiting
the generality of the foregoing, from the date hereof until the Closing Date,
Seller will not permit the Company to:


(a) adopt or propose any change in its certificate of incorporation or bylaws;


(b) merge or consolidate with any other Person or acquire a material amount of
assets of any other Person;


(c) sell, lease, license or otherwise dispose of any material assets or property
except (i) pursuant to existing contracts or commitments and (ii) in the
ordinary course consistent with past practice; or


(d) agree or commit to do any of the foregoing.
Seller will not, and will not permit the Company to (i) take or agree or commit
to take any action that would make any representation and warranty of Seller
hereunder inaccurate in any respect at, or as of any time prior to, the Closing
Date or (ii) omit or agree or commit to omit to take any action necessary to
prevent any such representation or warranty from being inaccurate in any respect
at any such time.


5.02. Access to Information. From the date hereof until the Closing Date, Seller
(a) will give, and will cause the Company to give, Buyer, its counsel, financial
advisors, auditors and other authorized representatives full access to the
offices, properties, books and records of the Company and to the books and
records of Seller relating to the Company, (b) will furnish, and will cause the
Company to furnish, to Buyer, its counsel, financial advisors, auditors and
other authorized representatives such financial and operating data and other
information relating to the Company as such Persons may reasonably request and
(c) will instruct the employees, counsel and financial advisors of Seller, the
Company to cooperate with Buyer in its investigation of the Company; provided
that no investigation pursuant to this Section shall affect any representation
or warranty given by Seller hereunder.


5.03. Notices of Certain Events. Seller shall promptly notify Buyer of:


 
10

--------------------------------------------------------------------------------

 
(i) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;



   
(ii) any notice or other communication from any governmental or regulatory
agency or authority in connection with the transactions contemplated by this
Agreement; and




   
(iii) any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge threatened against, relating to or involving or otherwise
affecting Seller, the Company that, if pending on the date of this Agreement,
would have been required to have been disclosed pursuant to Section 3.11 or that
relate to the consummation of the transactions contemplated by this Agreement.



5.04. Resignations. Seller will deliver to Buyer resignations of all officers
and directors of the Company who will be officers, directors or employees of
Seller or any of its Affiliates after the Closing Date from their positions with
the Company at or prior to the Closing Date.




ARTICLE VI


COVENANTS OF BUYER


Buyer agrees that:


6.01. Confidentiality. Prior to the Closing Date and after any termination of
this Agreement, Buyer and its Affiliates will hold, and will use their best
efforts to cause their respective officers, directors, employees, accountants,
counsel, consultants, advisors and agents to hold, in confidence, unless
compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning the
Company furnished to Buyer or its Affiliates in connection with the transactions
contemplated by this Agreement, except to the extent that such information can
be shown to have been (i) previously known on a nonconfidential basis by Buyer,
(ii) in the public domain through no fault of Buyer or (iii) later lawfully
acquired by Buyer from sources other than Seller or the Company; provided that
Buyer may disclose such information to its officers, directors, employees,
accountants, counsel, consultants, advisors and agents in connection with the
transactions contemplated by this Agreement [and to its lenders in connection
with obtaining the financing for the transactions contemplated by this
Agreement] so long as such Persons are informed by Buyer of the confidential
nature of such information and are directed by Buyer to treat such information
confidentially. The obligation of Buyer and its Affiliates to hold any such
information in confidence shall be satisfied if they exercise the same care with
respect to such information as they would take to preserve the confidentiality
of their own similar information. If this Agreement is terminated, Buyer and its
Affiliates will, and will use their best efforts to cause their respective
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to, destroy or deliver to Seller, upon request, all documents and other
materials, and all copies thereof, obtained by Buyer or its Affiliates or on
their behalf from Seller or the Company in connection with this Agreement that
are subject to such confidence.


 
11

--------------------------------------------------------------------------------

 
6.02. Access. Buyer will cause the Company, on and after the Closing Date, to
afford promptly to Seller and its agents reasonable access to their properties,
books, records, employees and auditors to the extent necessary to permit Seller
to determine any matter relating to its rights and obligations hereunder or to
any period ending on or before the Closing Date. Seller will hold, and will use
its best efforts to cause its officers, directors, employees, accountants,
counsel, consultants, advisors and agents to hold, in confidence, unless
compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning the
Company provided to it pursuant to this Section 6.02.




ARTICLE VII


COVENANTS OF BOTH PARTIES


The parties hereto agree that:


7.01. Best Efforts. Subject to the terms and conditions of this Agreement, each
party will use its best efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary or desirable under applicable
laws and regulations to consummate the transactions contemplated by this
Agreement. Seller and Buyer each agree, and Seller, prior to the Closing, and
Buyer, after the Closing, agree to cause the Company, to execute and deliver
such other documents, certificates, agreements and other writings and to take
such other actions as may be necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.


7.02. Certain Filings. Seller and Buyer shall cooperate with one another (a) in
determining whether any action by or in respect of, or filing with, any
governmental body, agency, official or authority is required, or any actions,
consents, approvals or waivers are required to be obtained from parties to any
material contracts, in connection with the consummation of the transactions
contemplated by this Agreement and (b) in taking such actions or making any such
filings, furnishing information required in connection therewith and seeking
timely to obtain any such actions, consents, approvals or waivers.


7.03. Public Announcements. The parties agree to consult with each other before
issuing any press release or making any public statement with respect to this
Agreement or the transactions contemplated hereby and, except as may be required
by applicable law or any listing agreement with any national securities
exchange, will not issue any such press release or make any such public
statement prior to such consultation.




 
12

--------------------------------------------------------------------------------

 
ARTICLE VIII


TAX MATTERS




All issues relating to tax matters are addressed in the Tax Matters Agreement
attached hereto as Exhibit D and incorporated by reference.
 
 
ARTICLE IX


ENVIRONMENTAL/RECLAMATION


9.01 Existing Environmental Reports. Buyer acknowledges that Seller has provided
to Buyer the environmental reports and information relating to the Property that
are identified and described in EXHIBIT E attached hereto ("Environmental
Reports"). BUYER ACKNOWLEDGES THAT SELLER HAS PROVIDED THE ENVIRONMENTAL REPORTS
AS A CONVENIENCE TO BUYER AND THAT BUYER IS NOT ENTITLED TO RELY UPON THE
ENVIRONMENTAL REPORTS. It is expressly agreed that nothing herein shall be
deemed to preclude Buyer from making its own environmental assessment of the
Assets as provided in subsection (b) below. Buyer acknowledges and agrees that
the submission of the Environmental Reports to Buyer are for informational
purposes only and SELLER DOES NOT AND SHALL NOT MAKE ANY REPRESENTATION OR
WARRANTY WHATSOEVER AS TO THE ACCURACY OF THE INFORMATION CONTAINED IN THE
ENVIRONMENTAL REPORTS, THE COMPLETENESS OF THE REPORTS, OR THE ENVIRONMENTAL OR
ANY OTHER CONDITION OF THE ASSETS OR OF THE COMPANY. Buyer further acknowledges
that the Environmental Reports disclose that groundwater beneath the Property
contain arsenic at levels above the Maximum Contaminant Level for arsenic
promulgated pursuant to the Safe Drinking Water Act, 42 U.S.C. 300f through
300i. Buyer shall treat the Environmental Reports in a confidential manner and
shall not disclose the existence or any aspect of the Environmental Reports to
any third party without the prior written approval of Seller.


   9.02 Buyer’s Environmental Reports. Buyer may, at its sole cost and expense,
hire qualified environmental consultants reasonably acceptable to Seller to make
environmental assessments of the Assets. Buyer’s right to conduct such an
environmental assessment of the Assets is conditioned upon the following:


(a) Buyer shall, prior to performing or causing to be performed any
investigatory or other work on or to the Assets, submit a plan of the work to
Seller or Seller’s designated agent or consultant for its approval, which
approval shall not be unreasonably withheld or delayed.
 
 
13

--------------------------------------------------------------------------------

 
(b) Buyer acknowledges and agrees that the Environmental Reports, and all
findings, recommendations, opinions and information derived from Buyer’s
independent environmental assessment of the Assets, shall be deemed
“Confidential Information” and Buyer shall not disclose any aspect of such
Confidential Information to any third party without the prior written approval
of Seller.
 
(c) Buyer shall keep Seller at all times fully advised with respect to said
environmental assessment of the Assets, and shall, at Seller's request, promptly
deliver to Seller copies of all reports, documents and materials emanating
therefrom.
 
(d) Where the assessment involves inspection, sampling and testing activities on
the Property, Seller and Seller’s designated agent or consultant shall have the
right to be present at all environmental assessment activities, to review all
the assessment activities and to obtain split samples (at Seller’s sole cost and
expense), and to that end Buyer shall give Seller and Seller’s designated agent
or consultant adequate prior notice of each and every aspect of such activities.
 
(e)  Unless advised otherwise, all approvals and notifications with respect to
subparagraphs (a), (b), (c) and (d) above shall be submitted to, obtained from
or coordinated with Seller.


   9.03 Restrictive Covenants. Buyer hereby acknowledges and agrees that prior
to Closing the Company will file a deed imposing certain restrictive covenants
on the Property to be perpetual, to run with the land, and to be binding upon
Buyer, its representatives, employees, contractors, tenants, licensees,
invitees, successors and/or assigns (collectively "Current Owner"), such
restrictive covenants to consist of the following (hereinafter referred to as
“Restrictions”).
 
(a) Limits on Use:  The Property and any buildings and other improvements to be
erected thereon shall be used solely for mining, commercial, industrial,
warehouse and retail and wholesale sales only and for no other purpose
whatsoever, notwithstanding that other uses may be permitted by the applicable
zoning or other ordinances now or in the future affecting the Property,
furthermore, notwithstanding any of the foregoing and even though such may
constitute a “commercial” or other permitted use, in no event shall the Property
be used for any residential purposes, childcare center, playgrounds, parks or
other outdoor recreational activities, school, elder care facility, nursing home
or hospital.
 
(b) No part of the groundwater shall be used as a source of drinking water for
human consumption.


(c) Remedies for Violation of the Restrictions: If a Current Owner breaches or
violates any Restrictions, then Seller or its designee shall have the right to
obtain injunctive relief to ensure compliance by the Current Owner with these
Restrictions and to pursue all other remedies which may be available to Seller
or its designee at law and in equity, including, but not limited to specific
performance and/or and action for money damages. In addition, the Current Owner
shall be liable for all attorney’s fees, consultant fees and all other
reasonable costs and expenses incurred by Seller or its designee in enforcing
these Restrictions.


 
14

--------------------------------------------------------------------------------

 
9.04 Buyer’s Release and Covenant Not To Sue. AS AN INDUCEMENT TO, AND AS
FURTHER CONSIDERATION FOR, SELLER AGREEING TO SELL THE SHARES TO BUYER UPON THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, BUYER COVENANTS AND AGREES
THAT, UPON THE CLOSING, BUYER SHALL FOREVER RELEASE SELLER AND COVENANT NOT TO
SUE SELLER WITH RESPECT TO ANYTHING ARISING OUT OF THE ENVIRONMENTAL OR ANY
OTHER CONDITION OF THE THE ASSETS, INCLUDING CONDITIONS CONSTITUTING A VIOLATION
OF ENVIRONMENTAL LAWS, OR THE PRESENCE OF HAZARDOUS SUBSTANCES IN, ON, UNDER, OR
EMANATING FROM OR ONTO THE ASSETS, REGARDLESS OF WHETHER SUCH ENVIRONMENTAL
CONDITIONS OR THE PRESENCE OF HAZARDOUS SUBSTANCES IS KNOWN OR UNKNOWN BY BUYER
AND REGARDLESS OF WHETHER SUCH CONDITION IS SET FORTH IN THE ENVIRONMENTAL
REPORTS, OR BUYER’S OWN ENVIRONMENTAL REPORTS. THE FOREGOING RELEASE AND
COVENANT NOT TO SUE SHALL APPLY TO ALL CLAIMS AT LAW OR IN EQUITY, INCLUDING,
BUT NOT LIMITED TO, CLAIMS OR CAUSES OF ACTION FOR PERSONAL INJURY OR DEATH,
PROPERTY DAMAGE, STATUTORY CLAIMS UNDER ENVIRONMENTAL LAWS AND CLAIMS FOR
CONTRIBUTION.


9.05 Buyer’s Indemnity. BUYER COVENANTS AND AGREES TO INDEMNIFY, DEFEND, AND
HOLD SELLER AND ITS OFFICERS, EMPLOYEES AND AGENTS HARMLESS FROM ANY AND ALL
CLAIMS, DEMANDS, JUDGMENTS, DAMAGES, PENALTIES, FINES, COSTS, LIABILITIES
(INCLUDING SUMS PAID IN SETTLEMENT OF CLAIMS), OR OTHER LOSSES, INCLUDING
ATTORNEYS’ AND/OR CONSULTANTS’ FEES, COURT COSTS AND LITIGATION EXPENSES, IN
CONNECTION WITH THE PRESENCE OR SUSPECTED PRESENCE OF HAZARDOUS SUBSTANCES IN,
ON OR UNDER THE GROUND OR ANY BUILDING, STRUCTURE, OR PAVED SURFACE, OR IN ANY
ENVIRONMENTAL MEDIUM, INCLUDING BUT NOT LIMITED TO, THE SOIL, GROUNDWATER, OR
SOIL VAPOR ON OR UNDER, OR EMANATING FROM ANY OF THE ASSETS , FOR ANY VIOLATION
OF ENVIRONMENTAL LAWS OR FOR ANY LIABILITY FOR THE COMPANY’S DISPOSAL OR
ARRANGING FOR DISPOSAL OF A HAZARDOUS SUBSTANCE. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, THIS INDEMNIFICATION SHALL SPECIFICALLY COVER COSTS INCURRED
IN CONNECTION WITH ANY CLAIM FOR PERSONAL INJURY AND/OR DEATH, PROPERTY DAMAGE,
INVESTIGATION OF SITE CONDITIONS OR ANY CLEAN-UP, REMEDIAL, REMOVAL, OR
RESTORATION WORK REQUIRED BY ANY FEDERAL, STATE, OR LOCAL GOVERNMENT AGENCY OR
POLITICAL SUBDIVISION BECAUSE OF THE PRESENCE OR SUSPECTED PRESENCE OF HAZARDOUS
SUBSTANCES, IN, ON OR UNDER THE GROUND OR ANY ENVIRONMENTAL MEDIUM, BUILDING,
STRUCTURE, OR PAVED SURFACE OR EMANATING THEREFROM RELATED TO THE ASSETS, FOR
ANY VIOLATION OF ENVIRONMENTAL LAWS BY THE COMPANY, OR FROM A RELEASE OR
THREATENED RELEASE OF A HAZARDOUS SUBSTANCE DISPOSED OF BY THE COMPANY OR WHICH
THE COMPANY ARRANGED FOR DISPOSAL. THE RELEASE, COVENANT NOT SUE AND
INDEMNIFICATIONS SET FORTH HEREIN SHALL BECOME EFFECTIVE AND ENFORCEABLE
AUTOMATICALLY UPON CLOSING OF TITLE TO THE SHARES, AND BUYER SHALL BE BOUND BY
THEM, REGARDLESS OF WHETHER OR NOT BUYER EXECUTES ANY SEPARATE INSTRUMENT AT THE
TIME OF CLOSING.
 
 
15

--------------------------------------------------------------------------------

 
9.06 Survival. The provisions and obligations of this Article IX shall survive
the closing of title. However, the parties agree to execute and exchange at the
time of closing such further documentation of the agreements herein contained as
either party reasonably requests, including, but not limited to, an agreement
whereby Buyer shall reaffirm the release, covenant not to sue and
indemnifications regarding environmental matters set forth above.


9.07 Reclamation. Buyer acknowledges and agrees that it has received Reclamation
Plan. Buyer Further agrees that within eighteen (18) months of the Closing Date
the Buyer shall have completed the work contemplated in the Reclamation Plan in
a manner that is acceptable to Seller. In the event that Buyer fails to meet its
obligations pursuant to this paragraph, Seller shall have the right but not the
obligation to perform the reclamation contemplated in the Reclamation Plan and
that Buyer shall be liable for all cost incurred by Seller in the reclamation of
the Property.


9.08 Performance Bond: Buyer agrees to secure a performance bond in a form
acceptable to Seller to guarantee performance of all work contemplated under the
Reclamation Plan. Such bond shall be in an amount not less than $750,000. In the
event of a default by Buyer pursuant to subparagraph 9.07 above; Seller shall
have the right to draw on the performance bond to perform the reclamation work
contemplated in the Reclamation Plan.


9.09 Adjustments to the Performance Bond: Buyer and Seller agree to adjust the
amount of the performance bond contemplated in subparagraph 9.08 to an amount
equal to the estimate provided by Precision Engineering and JBR Environmental
Consultants, Inc. plus an additional twenty (20) percent. Upon completion of all
work contemplated under the Reclamation Plan and certification by JBR that such
work has been completed, Buyer’s bonding obligation pursuant to subparagraph
9.08 shall be terminated.  


9.10 Buyers Termination Rights for Environmental Issues: Seller acknowledges and
agrees that Buyer shall at its own expense engage and environmental consultant
to perform a Phase I study on the Property. In the event that Buyers Phase I
study discovers an environmental condition on the Property that is unacceptable
to Buyer, then Buyer shall have the option to terminate this Agreement with no
further obligations to either Buyer or Seller provided that Buyer provide
written notification of its intent to terminate the Agreement on or prior to
March 24, 2006.




 
16

--------------------------------------------------------------------------------

 
ARTICLE X


CONDITIONS TO CLOSING




10.01. Conditions to the Obligations of Each. The obligations of Buyer and
Seller to consummate the Closing are subject to the satisfaction of the
following conditions:


 
(a) No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the Closing.


(b) All actions by or in respect of or filings with any governmental body,
agency, official or authority required to permit the consummation of the Closing
including, shall have been obtained.


10.02. Conditions to Obligation of Buyer. The obligation of Buyer to consummate
the Closing is subject to the satisfaction of the following further conditions:


(a)(i) Seller shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date, (ii) the representations and warranties of Seller contained in this
Agreement and in any certificate or other writing delivered by Seller pursuant
hereto, disregarding all qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect, shall be true at and as of
the Closing Date, as if made at and as of such date with only such exceptions as
would not in the aggregate reasonably be expected to have a Material Adverse
Effect and (iii) Buyer shall have received a certificate signed by the Vice
President of Seller to the foregoing effect.


(b) No court, arbitrator or governmental body, agency or official shall have
issued any order, and there shall not be any statute, rule or regulation,
restraining the effective operation by Buyer of the business of the Company
after the Closing Date, and no proceeding challenging this Agreement or the
transactions contemplated hereby or seeking to prohibit, alter, prevent or
materially delay the Closing shall have been instituted by any Person before any
court, arbitrator or governmental body, agency or official and be pending.
 
(c) Execution and delivery of other relevant agreements, including non-compete,
employment agreements, trademark or software licenses, leases, supply, service
or administrative agreements or other transition agreements.


 
17

--------------------------------------------------------------------------------

 
(d) Seller shall have received all consents, authorizations or approvals from
the governmental agencies referred to in Section 3.03(a), in each case in form
and substance reasonably satisfactory to Buyer, and no such consent,
authorization or approval shall have been revoked.


(e) Buyer shall have received all documents it may reasonably request relating
to the existence of Seller, the Company and the authority of Seller for this
Agreement, all in form and substance reasonably satisfactory to Buyer.


10.03. Conditions to Obligation of Seller. The obligation of Seller to
consummate the Closing is subject to the satisfaction of the following further
conditions:


(a)(i) Buyer shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date, (ii) the representations and warranties of Buyer contained in this
Agreement and in any certificate or other writing delivered by Buyer pursuant
hereto shall be true in all material respects at and as of the Closing Date, as
if made at and as of such date and (iii) Seller shall have received a
certificate signed by the Chief Executive Officer of Buyer to the foregoing
effect.


(b) No proceeding challenging this Agreement or the transactions contemplated
hereby or seeking to prohibit, alter, prevent or materially delay the Closing
shall have been instituted by any Person before any court, arbitrator or
governmental body, agency or official and be pending.


(c) Execution and delivery of other relevant agreements, including non-compete,
employment agreements, trademark or software licenses, leases, supply, service
or administrative agreements or other transition agreements.


(d) Seller shall have received all documents it may reasonably request relating
to the existence of Buyer and the authority of Buyer for this Agreement, all in
form and substance reasonably satisfactory to Seller.


 
18

--------------------------------------------------------------------------------

 


ARTICLE XI


SURVIVAL


11.01. Survival. The covenants, agreements, representations and warranties of
the parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing until the first anniversary of the Closing Date or (i) in the case of
Section 5.05, for the period set forth therein, (ii) in the case of Section
6.02, indefinitely, and (iii) in the case of the covenants, agreements,
representations and warranties contained in Articles VIII or IX, for the period
set forth therein. Notwithstanding the preceding sentence, any covenant,
agreement, representation or warranty in respect of which indemnity may be
sought under Section 11.02 shall survive the time at which it would otherwise
terminate pursuant to the preceding sentence, if notice of the inaccuracy or
breach thereof giving rise to such right to indemnity shall have been given to
the party against whom such indemnity may be sought prior to such time.


11.02. Indemnification. (a) Seller hereby indemnifies Buyer and, effective at
the Closing, without duplication, the Company against and agrees to hold them
harmless from any and all damage, loss, liability and expense (including without
limitation reasonable expenses of investigation and reasonable attorneys' fees
and expenses in connection with any action, suit or proceeding) ("Damages")
incurred or suffered by Buyer or the Company arising out of any
misrepresentation or breach of warranty, covenant or agreement made or to be
performed by Seller pursuant to this Agreement (other than pursuant to Article
VIII) ; provided that (i) Seller shall not be liable under this Section 11.02(a)
unless the aggregate amount of Damages with respect to all matters referred to
in this Section 11.02(a) (determined without regard to any materiality
qualification contained in any representations, warranty or covenant giving rise
to the claim for indemnity hereunder) exceeds $ 500,000 and then only to the
extent of such excess and (ii) Seller's maximum liability under this Section
11.02(a) shall not exceed $1,000,000.


(b) In addition to its obligations to indemnify Seller pursuant to Article IX of
this Agreement, Buyer hereby indemnifies Seller against and agrees to hold it
harmless from any and all Damages incurred or suffered by Seller arising out of
any misrepresentation or breach of warranty, covenant or agreement made or to be
performed by Buyer pursuant to this Agreement (other than pursuant to Article
VIII); provided that (i) Buyer shall not be liable under this Section 11.02(b)
unless the aggregate amount of Damages with respect to all matters referred to
in this Section 11.02(b) (determined without regard to any materiality
qualification contained in any representations, warranty or covenant giving rise
to the claim for indemnity hereunder) exceeds $500,000 and then only to the
extent of such excess and (ii) Buyer's maximum liability under this Section
11.02(b) shall not exceed $ 1,000,000.


11.03. Procedures (a) The party seeking indemnification under Section 9.09 or
11.02 (the "Indemnified Party") agrees to give prompt notice to the party
against whom indemnity is sought (the "Indemnifying Party") of the assertion of
any claim, or the commencement of any suit, action or proceeding in respect of
which indemnity may be sought under such Section. The Indemnifying Party may at
the request of the Indemnified Party participate in and control the defense of
any such suit, action or proceeding at its own expense. The Indemnifying Party
shall not be liable under Section 9.09 or 11.02 for any settlement effected
without its consent of any claim, litigation or proceeding in respect of which
indemnity may be sought hereunder.


 
19

--------------------------------------------------------------------------------

 
(b) After the Closing, Sections 8.10 , Article IX and 11.02 will provide the
exclusive remedy for any misrepresentation, breach of warranty, covenant or
other agreement (other than those contained in Sections 2.03, 2.04, 5.05 and
6.02) or other claim arising out of this Agreement or the transactions
contemplated hereby.




ARTICLE XII


TERMINATION


12.01. Grounds for Termination. This Agreement may be terminated at any time
prior to the Closing:


(i) by mutual written agreement of Seller and Buyer;


(ii) by either Seller or Buyer if the Closing shall not have been consummated on
or before March 30, 2006; or


(iii)  by either Seller or Buyer if there shall be any law or regulation that
makes consummation of the transactions contemplated hereby illegal or otherwise
prohibited or if consummation of the transactions contemplated hereby would
violate any nonappealable final order, decree or judgment of any court or
governmental body having competent jurisdiction.


The party desiring to terminate this Agreement pursuant to clauses (ii) or (iii)
shall give notice of such termination to the other party.


12.02. Effect of Termination. If this Agreement is terminated as permitted by
Section 12.01, such termination shall be without liability of either party (or
any shareholder, director, officer, employee, agent, consultant or
representative of such party) to the other party to this Agreement; provided
that if such termination shall result from the willful failure of either party
to fulfill a condition to the performance of the obligations of the other party
or to perform a covenant of this Agreement or from willful breach by either
party to this Agreement, such party shall be fully liable for any and all
Damages incurred or suffered by the other party as a result of such failure or
breach. The provisions of Sections 6.01 and 13.03 shall survive any termination
hereof pursuant to Section 12.01.
 


 
20

--------------------------------------------------------------------------------

 
ARTICLE XIII
 
MISCELLANEOUS


13.01. Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including telecopy or similar writing) and shall
be given,    


if to Buyer, to:


Samson Investment Company
4505 Las Virgenes Road - 210
Calabasas, CA 91302


if to Seller, to:


General Electric Company


Appliance Park
Louisville, KY 40225-0001
Attention: Vice President Manufacturing:


with a copy to:
Paul J. Kalocsay, Esq.
General Electric Company
Counsel
Two Corporate Drive
Shelton, CT 06484
 
Telecopy: 203-944-3348




13.02. Amendments; No Waivers. (a) Any provision of this Agreement may be
amended or waived prior to the Closing Date if, and only if, such amendment or
waiver is in writing and signed, in the case of an amendment, by Buyer and
Seller, or in the case of a waiver, by the party against whom the waiver is to
be effective.


(b) No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.


 
21

--------------------------------------------------------------------------------

 
13.03. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.


13.04. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that neither party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the other party hereto except that Buyer may transfer or assign,
in whole or from time to time in part, to one or more of its Affiliates, the
right to purchase all or a portion of the Shares, but no such transfer or
assignment will relieve Buyer of its obligations hereunder.


13.05. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York), without regard to the conflicts
of law rules of such state.


13.06. Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto.


13.07. Entire Agreement. This Agreement and the Confidentiality Agreement dated
December 1, 2005, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter of this Agreement. No representation, inducement,
promise, understanding, condition or warranty not set forth herein has been made
or relied upon by either party hereto. Neither this Agreement nor any provision
hereof is intended to confer upon any Person other than the parties hereto any
rights or remedies hereunder.


13.08. Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.




[SIGNATURE PAGE TO FOLLOW]
 
 
 
22

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto here caused this Agreement to be duly
executed by their respective authorized officers on the day and year first above
written.


SAMSON INVESTMENT COMPANY






By_________________________
Title:






GENERAL ELECTRIC COMPANY






By_________________________
Title:




 
23

--------------------------------------------------------------------------------

 

[closure_exhibit01x1x1.jpg]


--------------------------------------------------------------------------------

[closure_exhibit01x2x1.jpg]


--------------------------------------------------------------------------------

[closure_exhibit01x3x1.jpg]


--------------------------------------------------------------------------------

[closure_exhibit01x4x1.jpg]


--------------------------------------------------------------------------------

[closure_exhibit01x5x1.jpg]


--------------------------------------------------------------------------------

[closure_exhibit01x6x1.jpg]


--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT
 
This Agreement is made this 8th day of March, 2006 among The General Electric
Company, a New York corporation (“Seller” or “GE”) and Samson Investment
Company, a Nevada Corporation (“Acquiror”).
 
A.  Pursuant to the Stock Purchase Agreement dated March 8, 2006 among Seller
and Acquiror, the Acquiror has agreed, on the terms and subject to the
conditions set forth in the Stock Purchase Agreement, to purchase (the
“Purchase”) from GE shares of Springer Mining Company (the “Company”).
 
B.  The Company has been a member of an affiliated group of corporations of
which GE is the common parent (the “GE Affiliated Group”) within the meaning of
Section 1504(a) of the Code, and the members of the GE Affiliated Group have
heretofore filed United States federal income tax returns on a consolidated
basis pursuant to Section 1501 of the Code.
 
C.  GE and certain of its Affiliates have heretofore joined in the filing of
certain combined, consolidated, unitary and other similar United States or
foreign, state, local or other governmental income or franchise tax returns (the
“Combined Income Tax Returns”), and each group filing such a return that
includes the Company is designated a “Combined Group.” In addition, GE and
certain of its Affiliates have also filed certain separate, stand-alone tax
returns (the “Separate Tax Returns”) in certain U.S. state, foreign, local or
other taxing jurisdictions.
 
D.  As a consequence of the Purchase, the Company will no longer be a member of
the GE Affiliated Group and will no longer be a member of one or more Combined
Groups.
 
E.  The parties to this Agreement desire to make certain representations,
warranties and covenants with respect to tax matters and to allocate the
liability for certain United States and foreign Taxes that may be owed to or
asserted by United States or foreign federal, state, local or other governmental
taxing authorities.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and conditions contained in this Agreement, the parties to this
Agreement agree as follows:
 
SECTION 1. Definitions. (a) Unless otherwise indicated, all capitalized terms
used herein shall have the same meaning as in the Stock Purchase Agreement.
 
 
24

--------------------------------------------------------------------------------

 
(b) Unless the context otherwise requires, references in this Agreement to any
Person include the successors and assigns of such Person.
 
SECTION 2. Representations of GE. GE represents and warrants to the Acquiror
that, subject to the exceptions stated in Schedule I attached to this Agreement,
and subject to other exceptions that are not material individually or in the
aggregate:
 
(a) the Company has prepared and timely filed with the appropriate taxing
authorities all Tax Returns required to be filed through the date of this
Agreement, taking into account any extension of time to file granted to or
obtained on behalf of the Company ;
 
(b) the Company has timely paid all Taxes due through the date of this Agreement
and have made adequate provision for any Taxes attributable to any taxable
period (or portion thereof) of the Company ending on or prior to the date of
this Agreement that are not yet due;
 
(c) any deficiencies or assessments asserted in writing against the Company by
any taxing authority through the date of this Agreement have been paid or fully
reserved or settled;
 
(d) the Company is not presently under examination or audit by any taxing
authority;
 
(e) no extension of the period for assessment or collection of any Tax is
currently in effect with respect to the Company;
 
(f) none of the assets of the Company is “tax-exempt use property” (as defined
in Section 168(h)(1) of the Code) or may be treated as owned by any other person
pursuant to Section 168(f)(8) of the Internal Revenue Code of 1954 (as in effect
immediately prior to the enactment of the Tax Reform Act of 1986);
 
(g) the Company has not been a member of any affiliated group (within the
meaning of Section 1501 of the Code) other than the GE Affiliated Group; and
except as provided in Treasury Regulations Section 1.1502-6 with respect to the
GE Affiliated Group, the Company has no liability for Taxes owed by another
person, corporation, partnership or other entity;
 
(h) the Company is organized under the laws of a state within the United States
(the “U.S. Subsidiaries”) is a member of the GE Affiliated Group and files its
United States federal income tax return on a consolidated basis with GE pursuant
to Section 1501 of the Code. The U.S. Subsidiaries and the state in which each
of them is organized is set forth on Schedule II; and
 
(i) the Company is not party to or bound by (nor will the Company prior to the
Closing, become a party to or bound by) any tax indemnity, tax sharing or tax
allocation agreement or arrangement.
 
 
25

--------------------------------------------------------------------------------

 
SECTION 3. Filing of Tax Returns. (a)(1) GE will file (or cause to be filed) all
necessary consolidated United States federal income Tax Returns of the GE
Affiliated Group and all necessary Combined Income Tax Returns for all taxable
periods beginning on or before the Closing Date. GE will file (or cause to be
filed) all necessary Separate Tax Returns with respect to the Company for all
taxable periods ending on or before the Closing Date. GE will pay for its own
account or the account of one or more of its Affiliates (i) any United States
federal income taxes with respect to such federal income tax returns, and (ii)
any United States or foreign state, local, or other governmental income or
franchise taxes with respect to such Combined Income Tax Returns (“Combined
Income Taxes”), and (iii) any United States or foreign state, local, or other
governmental Taxes other than Combined Income Taxes or taxes described in
Section 3(a)(1)(i) (“Separate Taxes”) with respect to such Separate Tax Returns.
 
(2) Promptly, but no later than 180 days after the Closing Date (but, in any
event, no later than 30 days prior to the due date (without extensions) of the
relevant tax return), the Acquiror or the Company will provide GE with the
necessary information relating to the Company and, where necessary,
authorization for GE to prepare such Tax Returns and to pay such federal income
taxes, Combined Income Taxes and Separate Taxes. The Acquiror or the Company
will prepare such information in a manner consistent with past practice, and GE
will prepare such Tax Returns in a manner consistent with past practice.
 
(b) Except as described in Section 3(a), the Acquiror or the Company will file
(or cause to be filed) all necessary United States or foreign federal, state,
local and other governmental Tax Returns with respect to the Company for all
taxable periods. The Acquiror or the Company will pay (or cause to be paid) for
its own account or the account of one or more of its Affiliates any Taxes due
with respect to such returns and reports; provided, however, that, with respect
to any taxable period of the Company that begins on or before and ends after the
Closing Date (a “Straddle Period”), GE shall reimburse the Acquiror or the
Company for any such Taxes paid that are attributable to the pre-closing portion
of that Straddle Period. Such reimbursement by GE shall occur by wire transfer
on the later of the third day prior to the due date for payment of such Taxes to
the government or the fifteenth business day after the Acquiror has provided to
GE (i) written notice that such Taxes have been or soon will be paid by Acquiror
or the Company, and (ii) a detailed calculation of the Straddle Period Taxes and
the pre-closing portion thereof; provided, however, that if GE’s failure to pay
results from insufficiency of the detailed calculation, no interest will be due
from GE. The detailed calculation shall be sufficient to allow GE to make a
determination as to the accuracy of the calculation. Acquiror and GE will
endeavor in good faith to resolve any differences with respect to such
calculation.
 
 
26

--------------------------------------------------------------------------------

 
(c) For purposes of this Agreement, income, deductions, and other items in
respect of a Straddle Period will be allocated between the pre-closing portion
of such Straddle Period and the post-closing portion of such Straddle Period
based on an actual closing of the books of such entity as of the end of the
Closing Date.
 
SECTION 4. Indemnification by GE. (a) GE shall indemnify and hold harmless on an
After-Tax Basis the Acquiror, the Company and each other Affiliate of the
Acquiror from and against, and reimburse each such Person for, any Losses with
respect to (i) United States federal income Taxes of the Company for all taxable
periods ending on or before the Closing Date (except for any Losses as may
result from any action outside the ordinary course of business taken with
respect to the Company, or its respective assets or businesses, on the Closing
Date but after the Closing, and (ii) United States federal income Taxes of any
member of the GE Affiliated Group for any period during which the Company was a
member of such group, including United States federal income Taxes imposed
pursuant to Treasury Regulations section 1.1502-6 (except for any Losses as may
result from (A) any action outside the ordinary course of business taken with
respect to the Company, or its respective assets or businesses, on the Closing
Date but after the Closing. For purposes of this Agreement, “After-Tax Basis”
means that, in determining the amount of the payment necessary to indemnify any
party against, or reimburse any party for, Losses, the amount of such Losses
shall be determined net of any reduction in Tax derived by the Indemnified Party
as the result of sustaining such Losses, and the amount of such indemnification
payment shall be increased (i.e., “grossed up”) by the amount necessary to
satisfy any income or franchise Tax liabilities incurred by the Indemnified
Party as a result of its receipt, or right to receive, such indemnification
payment (as so increased), so that the Indemnified Party is put in the same net
after-Tax economic position as if it had not incurred such Losses.
 
(b) GE shall indemnify and hold harmless on an After-Tax Basis the Acquiror, the
Company and each other Affiliate of the Acquiror from and against, and reimburse
each such Person for, any Losses with respect to Combined Income Taxes and
Separate Taxes for all taxable periods (or the portion thereof) ending on or
before the Closing Date, including, in the case of Separate Taxes, the
pre-closing portion of any Straddle Periods beginning before and ending after
the Closing Date, except for any Losses as may result from any action outside
the ordinary course of business taken with respect to the Company or
itsrespective assets or businesses, on the Closing Date but after the Closing.
 
 
27

--------------------------------------------------------------------------------

 
(c) GE shall indemnify and hold harmless on an After-Tax Basis the Acquiror, the
Company and each other Affiliate of the Acquiror from and against, and reimburse
each such Person for, any Losses that such Person may at any time suffer or
incur, or become subject to, as a result of or in connection with the inaccuracy
of any representations and warranties made by GE in this Agreement, and any
failure by GE to perform any of its covenants or agreements under this
Agreement.
 
(d) The Acquiror or the Company will notify GE within 30 days after receipt of
any written communication to or by the Acquiror, the Company or any other
Affiliate of the Acquiror from or with any taxing authority concerning Taxes for
which indemnification may be claimed from GE pursuant to the provisions of this
Section 4. In addition, the Acquiror or the Company will notify GE at least 15
days prior to the date on which the Acquiror, the Company or any other Affiliate
of the Acquiror intends to make a payment of any Taxes that are indemnifiable by
GE pursuant to the provisions of this Section 4. GE will notify the Acquiror or
the Company within 30 days after receipt of any written communication to or by
GE or any Affiliate of GE from or with any taxing authority concerning Taxes
owed by the Company or any Subsidiary or any Taxes for which indemnification may
be claimed from the Acquiror or the Company pursuant to the provisions of
Section 5. The failure by a party to notify another pursuant to this Section
4(d) will not constitute a waiver of any claim to indemnification under this
Agreement in the absence of material prejudice to the indemnifying party.
 
SECTION 5. Indemnification by the Acquiror. (a) The Acquiror shall indemnify and
hold harmless on an After-Tax Basis GE from and against, and reimburse each such
Person for, (i) any Losses with respect to United States or foreign federal,
state, local, or other governmental income or franchise Taxes imposed on the
Company(or the portion thereof) beginning after the Closing Date, and (ii) any
Losses as may result from any action outside the ordinary course of business
taken with respect to the.
 
(b) The Acquiror shall indemnify and hold harmless on an After-Tax Basis GE and
each Affiliate of GE from and against, and reimburse each such Person for, any
Losses that any such Person may at any time suffer or incur, or become subject
to, as a result of or in connection with the failure by the Acquiror or the
Company to perform any of its covenants or agreements under this Agreement.
 
SECTION 6. Control. (a) GE will have the exclusive right to file any amended Tax
Returns and to control any audit or other administrative or judicial proceeding
with respect to the consolidated United States federal income Tax liability of
the GE Affiliated Group and/or the Tax liability of GE or an Affiliate of GE
under any Combined Income Tax Return, and the portion of any other audit or
other administrative or judicial proceeding regarding any other matter that may
result in any Tax liability with respect to which GE provides indemnification
under this Agreement.
 
 
28

--------------------------------------------------------------------------------

 
(b) Except as provided in Section 6(a), the Acquiror will have the exclusive
right to control any audit or other administrative or judicial proceeding with
respect to the Tax liability of the Company.
 
SECTION 7. Refunds. (a) GE will be entitled to any refunds (including interest
paid therewith) in respect of any United States or foreign federal, state,
local, or other governmental Tax liability of the Company in respect of a
taxable period (or the portion thereof) ending on or prior to the Closing Date.
Nothing in this Section 7(a) will preclude the Company from making any election
under Section 172(b) of the Code or any comparable provision of law or
regulations for any taxable year beginning on or after the Closing Date.
 
(b) Except as provided in Section 7(a), the Acquiror will be entitled to any
refunds (including interest paid therewith) in respect of any United States or
foreign federal, state, local, or other governmental tax liability of the
Company.
 
SECTION 8. Interest. In the event that any payment required to be made under
this Agreement is made after the date on which such payment is due, interest
will accrue on such amount from (but not including) the due date of the payment
to (and including) the date such payment is actually made at the rate designated
from time to time in Section 6621(a)(2) of the Code, compounded on a daily
basis.
 
SECTION 9. Tax Cooperation. (a) GE and the Acquiror will furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information and assistance relating to the Company or its respective assets or
businesses (including access to books and records) as is reasonably necessary
for the filing of all Tax Returns, the making of any election related to Taxes,
the preparation for any audit by any taxing authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Taxes or Tax Return. GE
and the Acquiror will cooperate with each other in the conduct of any audit or
other proceeding related to Taxes and all other Tax matters relating to the
Company or its respective assets or businesses, and each will execute and
deliver such powers of attorney and other documents as are necessary to carry
out the intent of this Agreement. The party requesting cooperation under this
Section 10 will reimburse the other party for any actual out-of-pocket expenses
incurred in furnishing such cooperation.
 
(b) GE and the Acquiror will report to the other any written communication from
or with the IRS that relates in any way to the characterization of the Purchase
or any related transaction.
 
 
29

--------------------------------------------------------------------------------

 
SECTION 10. Survival. The indemnity and payment obligations set forth in this
Agreement shall survive until the date which is six months after the date of
expiration of the applicable statute of limitations (including any extensions
thereof). The right to indemnification with respect to claims of which notice
was given prior to the expiration of the applicable survival period shall
survive such expiration until such claim is finally resolved and any obligations
with respect thereto are fully satisfied.
 
SECTION 11. Amendment. No provision of this Agreement may be waived, amended or
modified except by a written instrument signed by GE and the Acquiror.
 
SECTION 12. Assignment. This Agreement shall not be assigned by operation of law
or otherwise, except that the Parties may assign any or all of the their rights
and obligations under this Agreement to any of their Affiliates; provided that
no such assignment shall release the Parties from any liability or obligation
under this Agreement.
 
SECTION 13. No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties to this Agreement, their respective Affiliates and their
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto here caused this Agreement to be duly
executed by their respective authorized officers on the day and year first above
written.
 


SAMSON INVESTMENT COMPANY






By_________________________
Title:






GENERAL ELECTRIC COMPANY






By_________________________
Title:
 
 
 
30

--------------------------------------------------------------------------------

 
 
Schedule I
 
Disclosure Schedule to the Tax Matters Agreement
 


 
Section 2(c) Settlements and reserves for tax deficiencies. 
 
Section 2(d) Current examinations or audits by tax authorities:
 

 
Taxable Periods
U.S. Federal Income Tax
 
State Income Tax
 
             
Sales and Use Tax
     
Property Tax
 
Foreign Tax
             



 
31

--------------------------------------------------------------------------------

 
 
Section 2(e) Current extensions of the period for the assessment and collection
of tax:
 
U.S. Federal Income Tax - extended until__________.
 
State Income tax ___________.
 
 


 
Section 2(g) Affiliated Group status.  
 
 
 
 
32

--------------------------------------------------------------------------------

 
 